DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23 AND  24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  With regards to claims 23 and 24, applicant recites adjacent second microstrip lines in line 2 of both claims.  How do these adjacent second microstrip lines relate to the at least two second microstrip lines disclosed in claim 1?  

Allowable Subject Matter
Claims 18-22 and 25-34 allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  With regards to claims 18-22 and 25-32, the prior art does not disclose or fairly teach the specific  circuit configuration with emphasis  on  each CPW coupler comprising: two first ground planes disposed on a first side of the substrate; a first microstrip line and at least two second microstrip lines which are disposed on the first side of the substrate between the two first ground planes, and can be coupled with each other by electromagnetic coupling; and at least one third microstrip line that is disposed on an opposite side of the substrate and electrically connects the at least two second microstrip lines with each other by via-holes. With regards to claims 33 and 34 the prior art does not disclose or fairly teach the specific  method with emphasis  forming first and second cascaded coplanar waveguide (CPW) couplers on the substrate; wherein the forming each CPW coupler comprises: forming two first ground planes on a first side of the substrate; forming, on the first side of the substrate between the two first ground planes, a first microstrip line and at least two second microstrip lines which can be coupled with each other by electromagnetic coupling; and forming, on an opposite side of the substrate, at least one third microstrip line that electrically connects the at least two second microstrip lines with each other by via-holes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 13, 2021
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Stephen E. Jones/Primary Examiner, Art Unit 2843